9 F.3d 1555
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Blanca Elena VALENZUELA, Defendant-Appellant.
No. 93-50093.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 5, 1993.*Decided Oct. 28, 1993.

Before:  CHOY, GOODWIN, and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Blanca Valenzuela appeals her jury conviction for importation of and possession with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 952, and 960.   Valenzuela argues that the evidence produced at trial was insufficient to support a jury finding that she knew that the van she was driving contained marijuana.   We must affirm the conviction if a rational trier of fact could have found the requisite knowledge beyond a reasonable doubt.   See United States v. Bishop, 959 F.2d 820, 829 (9th Cir.1992).


3
The fact that Valenzuela was the driver and sole adult occupant of the van supports the inference that she knew of the existence of the marijuana.   See United States v. Murrieta-Bejarano, 552 F.2d 1323, 1324 (9th Cir.1977).   We need not decide whether this fact alone could support a finding of knowledge beyond reasonable doubt, because any inference that the jury may have drawn from it was adequately supported by other evidence.   See United States v. Walitwarangkul, 808 F.2d 1352, 1354-55 (9th Cir.)  (Ferguson, J., concurring), cert. denied, 481 U.S. 1023 (1987).   Although Valenzuela gave alternative explanations for that evidence, the jury was free to disbelieve her.   See United States v. Nicholson, 677 F.2d 706, 709 (9th Cir.1982).   A rational trier of fact could have found beyond reasonable doubt that Valenzuela knew of the presence of the marijuana in the van.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3